Exhibit 10.1

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
by and between PROS Revenue Management, L.P., a Delaware limited partnership
(the “Company”), and Andres D. Reiner (the “Executive”) as of March 24, 2009. 
Terms not otherwise defined herein shall have the meanings ascribed to them
under that certain Employment Agreement dated as of April 24, 2008 by and
between the Executive and the Company (the “Prior Agreement”).

 

RECITALS

 

WHEREAS, prior to the date hereof, the Executive has been employed by the
Company pursuant to the terms of the Prior Agreement; and

 

WHEREAS, the parties hereto desire to amend the Prior Agreement to provide for
increased severance benefits in connection with the Company’s termination of the
Executive’s employment without Cause, the Executive’s resignation for Good
Reason or the Company’s election not to renew the Employment Term or any Renewal
Term.

 

AGREEMENT

 

NOW, THEREFORE, pursuant to Section 19 of the Prior Agreement, and in
consideration of the promises and mutual agreements contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                                       Amendment to
Section 4(b)(iv):  Section 4(b)(iv) of the Prior Agreement is hereby amended to
delete the definition of the term “Severance” which now appears in the new
subsection 4(b)(v), as more particularly set forth below. Accordingly,
Section 4(b)(iv) of the Prior Agreement shall now read as follows:

 

“(iv)  the acceleration of vesting of stock options and other equity awards then
held by Employee with respect to shares comprising fifty percent (50%) of the
unvested shares under such stock options or other equity awards as of the date
of termination; and”

 

2.                                       Amendment to Section 4(b):  The
following new subsection (v) is hereby added to Section 4(b) of the Prior
Agreement:

 

“(v) the Bonus, determined as follows:

 

(1)           any unpaid Bonus (including full discretionary components thereof)
relating to completed bonus periods preceding the date of termination (for
example, (i) if Employee is terminated in January, prior to the payment of
bonuses related to the preceding fiscal year, Employee shall be entitled to the
payment of the Bonus related to such preceding year and (ii) if Employee is
terminated in July, prior to the payment of bonuses related to the preceding
fiscal quarters, Employee shall be entitled to the payment of the Bonus related
to such preceding quarters), if any;

 

plus

 

--------------------------------------------------------------------------------


 

(2)           the Bonus within the Applicable Bonus Plan (as defined below) that
the Employee would have received at one hundred percent (100%) of performance
targets (including full discretionary components thereof) as if the Employee had
continued working for the Company throughout the twelve (12) month period
following the date of termination (the “Forward Bonus”). The “Applicable Bonus
Plan” shall be the Company’s bonus plan then in effect if such plan contemplates
the Employee or, if no bonus plan is then in effect that contemplates the
Employee, the bonus plan for the immediately preceding bonus period.

 

The unpaid Bonus described in subsection (1) above shall be payable on or about
the termination date, and the Forward Bonus shall be payable in equal monthly
installments during the twelve (12) month period following the termination.

 

Section 4(b)(i), (ii), (iii), (iv), and (v) are collectively referred to herein
as the “Severance”.”

 

3.                                       Continuation of the Prior Agreement. 
Except as otherwise expressly provided herein, the Prior Agreement will continue
in full force and effect, in accordance with its terms.

 

Signature page follows.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Employment Agreement as of the date first above written.

 

 

 

THE COMPANY:

 

 

 

PROS REVENUE MANAGEMENT, L.P.

 

 

 

By:

PROS Revenue I, LLC

 

 

its general partner

 

 

 

 

 

By:

/s/ Albert E. Winemiller

 

Name: Albert E. Winemiller

 

Title: President and Chief Executive Officer

 

 

 

 

 

THE EXECUTIVE:

 

 

 

 

 

/s/ Andres Reiner

 

Andres D. Reiner

 

Signature page to Amendment No. 1 to Employment Agreement of Andres D. Reiner

 

--------------------------------------------------------------------------------